Title: John Trumbull to Thomas Jefferson, 26 December 1816
From: Trumbull, John
To: Jefferson, Thomas


          
            Sir
            New York 26th December 1816
          
          Twenty eight years have elapsed since, under the kind protection of your hospitable roof at Chaillot, I painted your portrait in my picture of the Declaration of Independance, the composition of which had been planned two years before in your library: the long succeeding period of War &
			 Tumult palsied & Suspended my work, and threw me, as you know into other pursuits
          Peace is at length restored, and we live to See our Country enjoying a State of public prosperity, & of individual Happiness such as no enthusiast of our Revolution could have anticipated.
          The Government of the U.S. are restoring to more than their original Splendor the Buildings devoted to national purposes at Washington, which were barbarously sacrificed to the Rage of War.—& I have thought this a proper opportunity to make my first application for public patronage, & to request to be employed in
			 decorating the Walls of those Buildings with the paintings which have employed So many years of my Life.
          The Declaration of Independance is finished—Trenton Princeton & York Town are far advanced, in addition to Bunker’s Hill & Quebec which were long since finished & engraved—I shall take them all with me to the Seat of Government, in a few days that I may not merely talk of what I will do, but show what I have done: And I hope it
			 will be thought that the declaration of
			 Independance with portraits of those eminent Patriots & Statesmen who then laid the foundation of our Nation; and the military pictures with portraits of those Heroes who either cemented that
			 foundation with their Blood, or lived to aid in the Superstructure, will be appropriate Ornaments for the Halls of the Senate & the House of Representatives.
          The work has been carried thus far by my own unaided exertion & can be finished only by me: future Artists may possess superior talents, but time has already withdrawn almost all their models of that most interesting period: and I who was one of the youngest Actors in the early Scenes of the War, have passd the age of Sixty: no time remains therefore for hesitation, and I can scarcely hope for what is necessary to complete Such an undertaking.
          The memory of your early kindness, and of the interest which you formerly took in the work is too strongly impressed on my memory mind to Suffer a doubt to intrude of your approbation & powerful protection at this time.
          May I request that you will favor me with an Answer addressed to me at the Post Office in Washington.
          
            With grateful remembrance of your former friendship
             I am Sir Your Obedt Servt & friend
            Jno Trumbull
          
        